TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-04-00020-CR



                             Howard Leslie Harrison, Appellant

                                                v.

                                 The State of Texas, Appellee




   FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
            NO. 7409, HONORABLE JOE CARROLL, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Counsel for the State has advised the Court of appellant’s death, enclosing a copy of

the notice of death. The appeal is permanently abated. Tex. R. App. P. 7.1(a)(2).




                                              __________________________________________

                                              David Puryear, Justice

Before Justices Kidd, Patterson and Puryear

Permanently Abated

Filed: October 7, 2004

Do Not Publish